 Case 1:21-cv-00030-CFC Document 84 Filed 06/03/21 Page 1 of 3 PageID #: 38



                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

OMEGA PATENTS, LLC,                       )
                                          )
             Plaintiff,                   )
                                          )
  v.                                      ) C.A. No. 21-030-CFC
                                          )
BAYERISCHE MOTOREN WERKE                  )
AG AND BMW OF NORTH                       )
AMERICA, LLC,                             )
                                          )
             Defendants.                  )


                    STIPULATION AND ORDER TO STAY
                     PENDING INTER PARTES REVIEW

       WHEREAS, plaintiff Omega Patents, LLC (“Omega”) has accused

defendants BMW of North America, LLC (“BMW NA”) and Defendant Bayerische

Motoren Werke AG (“BMW AG”) of infringing certain claims of U.S. Patent No.

9,458,814 (the “’814 Patent”) (D.I. 1 at 8-10);

       WHEREAS, Defendant BMW AG has not been served, has not entered an

appearance and has not waived its right to contest sufficiency of process and service

of process (if/when effected), lack of personal jurisdiction, and any other such

arguments as it may deem appropriate;

       WHEREAS, on May 10, 2021, the Patent Trial and Appeal Board (“PTAB”)

instituted an inter partes review proceeding on all claims of the ’814 Patent

(IPR2021-00181);
 Case 1:21-cv-00030-CFC Document 84 Filed 06/03/21 Page 2 of 3 PageID #: 39



      WHEREAS, the PTAB’s final written decision on the IPR is due by May 10,

2022 (37 C.F.R. § 42.100(c));

      WHEREAS, the final written decision by the PTAB may simplify a

substantial portion of this case, especially in connection with dispositive motions

and trial, and may reduce or eliminate claims or defenses being litigated;

      WHEREAS, this case is at an early stage, and the Court has not yet scheduled

a case management conference or issued a scheduling order in this action;

      NOW, THEREFORE, IT IS STIPULATED AND AGREED, by and between

Omega and BMW NA, through their undersigned counsel, and subject to the

approval of the Court, as follows:

      1.    This Action shall be stayed as to all parties pending the PTAB’s final

written decision as to the patentability of the asserted claims of the ’814 Patent in

IPR2021-00181, or an order terminating the proceeding prior to a final written

decision.

      2.    While the stay is pending, Omega may continue its efforts to serve

BMW AG. The case will otherwise remain stayed while it does so. Upon any

service of BMW AG, BMW AG’s deadline to answer, move, or otherwise respond

to the complaint shall be suspended. If the Court lifts the stay of the action upon

resolution of the IPR, BMW AG’s deadline to answer, move, or otherwise respond

to the complaint shall be calculated as if BMW AG were first served on the date that
 Case 1:21-cv-00030-CFC Document 84 Filed 06/03/21 Page 3 of 3 PageID #: 40



the Court lifts the stay.

       3.    The parties shall file a joint status report with the Court within 14 days

of the date on which the PTAB’s final written decision or termination order is issued.

/s/ Ronald P. Golden, III                       /s/ Andrew E. Russell
Stephen B. Brauerman (No. 4952)                 Karen E. Keller (No. 4489)
Ronald P. Golden, III (No. 6254)                Andrew E. Russell (No. 5382)
BAYARD, P.A.                                    SHAW KELLER LLP
600 N. King Street                              I.M. Pei Building
Suite 400                                       1105 North Market Street, 12th
Wilmington, DE 19801                            Floor
(302) 655-5000                                  Wilmington, DE 19801
sbrauerman@bayardlaw.com                        (302) 298-0700
rgolden@bayardlaw.com                           kkeller@shawkeller.com
Attorneys for Plaintiff Omega                   arussell@shawkeller.com
Patents, LLC                                    Attorneys for Defendant BMW of
                                                North America, LLC
Dated: June 3, 2021


SO ORDERED this                  day of June, 2021.

                                           _________________________
                                            United States District Judge
